Citation Nr: 1609119	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Whether there is clear and unmistakable error (CUE) in a February 1970 rating decision that assigned a single 10 percent rating for neuritis of the left ulnar nerve, left ring finger, and a tender palm scar.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to July 1969, to include service in the Republic of Vietnam.  His service medals and decorations include the Combat Action Ribbon and Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

During the January 2016 hearing, the Veteran raised the issue of entitlement to an increased rating claim for his service-connected PTSD.  The Board does not have jurisdiction of this, and it is REFERRED to the Agency of Original Jurisdiction for the appropriate development.

REMAND

The Veteran is currently diagnosed with skin cancer (basal cell carcinoma) which he attributes to herbicide exposure during Vietnam service.  

The Board recognizes that the Veteran alternatively asserted that his skin cancer is related to radiation and/or asbestos exposure; however, upon closer review of his statements and testimony, he claims that those exposures occurred either prior or subsequent to his period of active service, but not during.  Importantly, under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  As there is no specific contention as to the Veteran having been exposed to radiation and/or asbestos during service, the Board will focus development of the claim on this theory of herbicide exposure.

The Veteran in this case is presumed to have been exposed to herbicides during service as the record demonstrates that he served in the Republic of Vietnam during the Vietnam Era. 38 C.F.R. § 3.307(a)(6)(iii)  (2015).   However, skin cancer is not listed as a disease  associated with exposure to herbicides and based on scientific data reported by the National Academy of Sciences  (NAS) since 1993, the Secretary has determined that a positive association does not exist between herbicide exposure and skin cancers (including basal cell carcinoma).  

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).  Therefore on remand, the Veteran should be provided a VA examination to obtain a medical opinion as to whether his skin cancer is directly related to herbicide exposure.  He has yet to undergo such a VA compensation examination in connection with this claim.

In addition, on remand, the Veteran should be issued a SOC with regard to the issue of whether there is CUE in a February 1970 rating decision that assigned a single 10 percent rating for neuritis of the left ulnar nerve, left ring finger, and a tender palm scar.  In this regard, after the RO issued a rating decision in April 2015 finding that the February 1970 rating decision did not contain CUE, the Veteran filed a notice of disagreement (NOD) in the following month.  The Veteran's NOD initiates the appeal process (see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995)) with respect to this issue, and review of the record does not show that a SOC has yet been issued.  This should be accomplished on remand.   Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any relevant outstanding evidence, provide the Veteran with a VA examination to assist in determining the etiology of his skin cancer.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Based on a review of the file, examination of the Veteran, and generally accepted medical principles, the examiner is asked to provide an opinion as to whether the Veteran's skin cancer (and any residuals thereof) had its onset in service or is otherwise related to his active military service, to include presumed in-service herbicide exposure. 

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

 If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the skin cancer claim should be readjudicated.

3.  In addition, issue a SOC, and notify the Veteran of his appellate rights, with respect to the issue of whether there is CUE in a February 1970 rating decision assigned a single 10 percent rating for neuritis of the left ulnar nerve, left ring finger, and a tender palm scar.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the veteran's appeal as to this issue is perfected within the applicable time period, then it should return to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




